DLD-183                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-3483
                                       ___________

                                  RICHARD ULRICH,
                                          Appellant

                                             v.

         TOM CORBETT, Governor, of the Commonwealth of PA, individually
and in their official capacity; TOM RIDGE, Ex-Governor, of the Commonwealth of PA,
                          individually and in their official capacity
                        ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                             (D.C. Civil No. 1-14-cv-00919)
                      District Judge: Honorable Sylvia H. Rambo
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    April 30, 2015

            Before: FISHER, SHWARTZ and GREENBERG, Circuit Judges

                              (Opinion filed: May 6, 2015)
                                      _________

                                        OPINION*
                                        __________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Richard Ulrich, an inmate, appeals the District Court’s order summarily

dismissing his complaint. We will affirm.1

       Ulrich filed suit against Tom Corbett, then-Governor of Pennsylvania, and former-

Governor Tom Ridge, alleging claims under 42 U.S.C. §§ 1983 and 1985. Construed

liberally, see United States v. Miller, 197 F.3d 644, 648 (3d Cir. 1999) (citing Haines v.

Kishner, 404 U.S. 519, 520 (1972), the complaint alleged that a Pennsylvania criminal

statute—Criminal Use of Communication Facility, 18 Pa. Cons. Stat. § 7512—violates

the Constitution, and that any conviction under section 7512 necessarily involves

evidence obtained in violation of Pennsylvania’s Wiretapping and Electronic

Surveillance Act. Ulrich further alleged that the defendants oversaw prosecutions under

section 7512, including his own, in violation of his constitutional rights. The complaint

also appeared to allege that several inmates attempted to intimidate Ulrich in an effort to

keep him from speaking out about section 7512’s alleged illegality. The complaint

requested declaratory relief, compensatory and punitive damages, and a preliminary

injunction, enjoining the defendants from, inter alia, enforcing section 7512, participating

in the gubernatorial election, and from threatening or retaliating against Ulrich. The




1
 We also deny Ulrich’s request for appointment for counsel on appeal as his appeal lacks
any arguable merit.
                                             2
District Court dismissed the original complaint pursuant to the Court’s screening

obligations under 28 U.S.C. § 1915A. 2

       Ulrich appealed. We have jurisdiction over his appeal pursuant to 28 U.S.C. §

1291 and exercise plenary review over the District Court’s dismissal order. See Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). We may affirm on any grounds supported

by the record. See Hughes v. Long, 242 F.3d 121, 121 n.1 (3d Cir. 2001). We may

summarily affirm if the appeal presents no substantial questions. See 3d Cir. L.A.R.

27.4; I.O.P. 10.6.

                                             I.

       We agree with the District Court that Ulrich failed to state a claim that Defendants

violated his civil rights by “overseeing” prosecutions under section 7512 during their

tenure as Governors. To the extent Ulrich sued the former Governors in their official

capacities, his complaint fails to state a claim under 42 U.S.C. §§ 1983 or 1985. Absent

consent by the State, the Eleventh Amendment provides the Defendants protection from

federal suit in their official capacities. MCI Telecomm. Corp. v. Bell Atl.-Pa., 217 F.3d

491, 503-04 (3d Cir. 2001); see also Edelman v. Jordan, 415 U.S. 651, 662-63 (1974).

We have previously noted that the Commonwealth of Pennsylvania has expressly

withheld its consent to be sued. See Lavia v. Pa. Dep’t of Corr., 224 F.3d 190, 195 (3d


2
  Ulrich later filed an “amended complaint,” which sought to incorporate the original
complaint and add unrelated facts, but no causes of action, thereto. Because Ulrich’s
“amended complaint” did not set forth any causes of action, the District Court screened
the original complaint pursuant to 28 U.S.C. § 1915A.
                                             3
Cir. 2000); see also 42 Pa. Cons. Stat. § 8521(b). Hence, the governors enjoy Eleventh

Amendment immunity from suit for acts taken in their official capacities.

       Moreover, to the extent that Ulrich sues the defendants in their individual

capacities, his complaint fails to state a claim because he has not alleged any personal

involvement by the Defendants in violation of his civil rights. By contrast, his complaint

asserts only that the Governors are liable for “enforcing” criminal statutes in violation of

his civil rights. See Polk County v. Dodson, 454 U.S. 312, 325 (1981) (holding that

liability in a § 1983 action must be predicated on personal involvement, not on the basis

of respondeat superior). For these reasons, Ulrich has not stated a claim against either

defendant under section 1983 for violating his civil rights, or for conspiring to do so

under section 1985. Accordingly, we will affirm the District Court’s decision to dismiss

those claims in Ulrich’s complaint.

                                              II.

       In addition, Ulrich’s complaint failed to satisfy Federal Rule of Civil Procedure

8(a)(2) regarding his claim against Defendant Corbett for conspiring with several inmates

to violate his civil rights. Rule 8(a)(2) requires a complaint to set forth a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Given the Supreme

Court’s decision in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 554-56 (2007),

“detailed factual allegations” are not required, but there must be “enough to raise a right

to relief above the speculative level . . . on the assumption that all the allegations in the

complaint are true (even if doubtful in fact).” We have stated that “[t]he Supreme
                                               4
Court’s Twombly formulation of the pleading standard can be summed up thus: ‘stating .

. . a claim requires a complaint with enough factual matter (taken as true) to suggest’ the

required element. This ‘does not impose a probability requirement at the pleading stage,’

but instead ‘simply calls for enough facts to raise a reasonable expectation that discovery

will reveal evidence of’ the necessary element.” Phillips v. Cnty. of Allegheny, 515 F.3d

224, 234 (3d Cir. 2008) (quoting Twombly, 550 U.S. at 556). The Supreme Court

explained in Ashcroft v. Iqbal, 556 U.S. 662, 678, 679 (2009), that “[a] claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged,” and

observed that “[d]etermining whether a complaint states a plausible claim to relief will . .

. . be a content-specific task that requires the reviewing court to draw on its judicial

experience and common sense.”

       Here, with respect to Defendant Corbett, Ulrich presented no more than

“[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements.” See Iqbal, 556 U.S. at 678. Ulrich’s complaint stated that several inmates

approached him and warned him against speaking out about section 7512. Ulrich states

only that “these men, amongst others were placed inside of prison for investigative

purposes . . . by the Attorney General Office with [Defendant] Corbett (sic)” and that

“Corbett’s conscience (sic) decision to use alleged inmates Bozarth and Dietz to interfere

with [Ulrich’s] rights . . . was abuse of [Corbett’s] powers.” These conclusory allegations

are not entitled to assumptions of truth. See Twombly, 550 U.S. at 557 (“[A] conclusory
                                              5
allegation of agreement at some unidentified point does not supply facts adequate to

show illegality.”). Accordingly, we will affirm the District Court’s dismissal of Ulrich’s

complaint, and we agree with the District Court’s determination that any amendment

would be futile.3

       Because this appeal presents us with no substantial question, and we will

summarily affirm the judgment of the District Court. See 3rd Cir. LAR 27.4 and I.O.P.

10.6




3
  Nor did the District Court err in denying Ulrich’s request for a preliminary injunction.
Preliminary injunctive relief is “an extraordinary remedy” and “should be granted only in
limited circumstances.” With regard to Ulrich’s request to enjoin the defendants from,
inter alia, enforcing the allegedly unconstitutional Pennsylvania criminal law,
participating in the gubernatorial election, and from threatening or retaliating against
Ulrich, we agree with the District Court’s determination that Ulrich has failed to
demonstrate the likelihood of success on the merits. P.C. Yonkers, Inc. v. Celebrations
the Party & Seasonal Superstore, LLC., 428 F.3d 504, 508 (3d Cir. 2005) (“The burden
lies with the plaintiff to establish every element in its favor, or the grant of a preliminary
injunction is inappropriate.”). This failure alone establishes that he is not entitled to a
preliminary injunction. See Id.
                                              6